Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1 (representative of claims 8 and 15), it contains allowable subject matter when the claim is taken as a whole.  See the bolded/italicized/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1. 	A method, comprising: 
identifying, by at least one computing device, a cluster of virtual machines executed in computing environment; 
performing, by the at least one computing device, a plurality of simulations for the cluster of virtual machines, the plurality of simulations simulating a failure of one or more hosts in the computing environment, the plurality of simulations further simulating an effect on the cluster of virtual machines as a result of the failure; 
generating, by the at least one computing device, a score for respective ones of the simulations, the score representing the effect on the cluster of virtual machines; 
performing, by the at least one computing device, a clustering process on one of the simulations based upon on the score, the clustering process being trained using data from at least one other deployment; and 
identifying, by the at least one computing device, based on the clustering process, a most similar deployment to the cluster of virtual machines within the computing environment.

Dependent claims 2-7, 9-14, and 16-20 are allowable based on the virtue of dependency of allowable claims 1, 8, and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20200314171 A1, US 20170192802 A1, US 20160094424 A1, US 20150309825 A1). The following statement is a brief summary of very pertinent art that was not relied upon:
US 20200314171 A1: Thus, resource-utilization data 138 for workloads 136 may be mapped to, or matched to, workload categories 220 that are associated with resource-utilization models 224 that have the most similar resource-utilization characteristics. The workloads 136 may then be categorized as belonging to the workload category 220 that is associated with the most similar resource-utilization model(s) 224. Once assigned to a workload category 220, the optimization component 126 may determine, based on the associated VM instance identifiers 226, which of the VM instance types 130 are optimized to support the workload 136. In some examples, the ML component 222 may train the resource-utilization models 224 using only the anonymized historical-utilization data 412, only the result data 414 from the simulation component 234, a combination thereof, and/or any other data.
US 20170192802 A1: Instead of manually laying out a virtual computing environment (i.e., a cluster or tree of hosts), embodiments described herein build the environment using probabilistic scenarios. Configurations and variables are specified and the simulator builds out the environment automatically. This methodology allows the simulation to be scaled to arbitrarily large numbers. Embodiments described herein also allow for “what-if” scenarios: a simulation is run, observations are 
US 20160094424 A1: The simulator 408 executes simulations of one or more alternative configurations of VMs on the servers of the server cluster in order to identify candidate configurations that decrease resource utilization of one or more servers. While described below in more detail, the simulations executed by the simulator 408 explore the simulated utilization metrics of various simulated configurations of VMs assigned to various servers of the server cluster. The simulated configurations are performed using one or more of several “swap” functions. For example, the simulator 408 could simulate grouping VMs with lower resource demands (as defined by the configuration score) on a single server while assigning VMs with higher resource demands individually to their own respective servers. The simulator 408 can run periodically and thus provide a nearly continuous assessment of alternative VM/server configurations, thus providing an administrator with options that are nearly contemporaneous with current resource demands. The periodicity of simulations is, in some examples, set by a user based on the desired number of simulations or the simulation duration.
US 20150309825 A1: In an embodiment, when running specific host failure type simulations, simulations for the specific host are performed, and the output of the simulation can be used to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.N.P./Examiner, Art Unit 2114      

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114